Title: Mary Smith Cranch to Abigail Adams, 4 July 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree July 4th 1789 [1790]
Mr Cranch has pack’d your things & sent them on Board Captain Barnard I hope they will go safe but since they were put on Board mr woodward has sent for the stone roler & says he lent it to mr Adams, that mr Borland sold it to him we sent him to the Doctor about it. If tis so I suppose it will be taken out—I told him you certainly suppos’d it purchase’d with the House or you would not have sent for it.
I cannot bear the thought of your removing so far from me, while you are at new york I live upon the hope that I shall see you in a few months, at least I go on pleasing my self so from one time to another but if you go so far without making us a visit I shall dispair of seeing you for a long time & this thought draws tears from my Eyes— A Sad train of Ideas will force themselves upon my imagination. The air of the more Southern States will not I fear be so friendly to the Health of my dear Friends as the pure air you now Breath— We are sadly seperated already I can see Sister Shaw tis true in a few hours but the expence of visiting you is not to be thought of— I wish I could be sent upon some publick Business like the Gentlemen—
I have been so full of cares that I have not been able to finish even a short Letter to you for a long time. Miss Eunice Paine has been with me for six weeks in much worse health than you ever saw her. She sent to me to get her a place to Board at, & mention’d Doctor Phipps, & beg’d I would bring her out as she did not think she should be able to be mov’d if she stay’d in town another hot day— I told the person who came, to tell her I could not board her as our house would be full when my son & cousin Thomas came home but that I would send for her to stay a week with me in which time her Freinds might find some place for her I soon found she did not design to leave us if she could help it,— I sent to Doctor Phipps however to know if they would take her. they were willing to at two dollars a week—but she did not like to go, said if she could not stay with me, she had rather get some place at newtown Mrs Paine went but could not find one that would do— six weeks were spent in this way till poor Lucy & I were almost made sick— we have not maid but celia & Miss Polly Palmer has been with us Ever since they Broke up house keeping Ben Guild is also with us till his Parents return from Europe besides this mrs Bond & her Daughter from Portland have been with us for three weeks— What do you think I have done with them all? Miss Eunice is so helpless that she cannot rise or sit without help nor stand alone nor take one step she is to be carried from one room to the other in her chair & is in great pain The spasms seize her throat so badly sometimes that you would think she would choak She often finds great difficulty to swallow & sometimes I am affraid she will starve to death She is drawn almost double & one Leg is a quarter of a yard shorter than the other She is greatly to be pity’d. She is pind away to Skin & Bones
I was obligd to put a Bed into our east room for her while she stay’d She has at last consented to go to Doctor Phipps & has been there a week—but she has lost her Spirits & I think will not live long unless she has some relief
Mrs Hall din’d with us to day & I was surpriz’d to see how well she was & how active. her eyes are better, but mrs Turner she says is still in a very poor way I believe I told you that she had lost her Baby— Cousin Thomas is with us prepairing for commencment—he is well but thin—
Mrs Norton is a Shadow—but has her health pretty well She must not nurse her great Boy much longer—it make her too faint. Sister Shaws Family I hear are better but she has had a dreadfull sick one—poor William has been suffering for his gross feeding—
I hope to hear you have a Grandaughter soon my Love to mrs Smith poor mrs Tufts has got to Bed with another dead child & it has affected her much
